t c summary opinion united_states tax_court lee edward elverson and marie elverson petitioners v commissioner of internal revenue respondent docket no 13511-08s filed date lee edward elverson and marie elverson pro sese john r gilbert for respondent nims judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure by separate notices of deficiency respondent determined deficiencies in the federal income taxes of lee edward elverson petitioner additions to tax and penalties as follows year deficiency addition_to_tax sec_6651 penalty sec_6662 dollar_figure big_number big_number big_number dollar_figure dollar_figure -- -- dollar_figure dollar_figure -- -- after concessions the issues remaining for decision are whether petitioner is entitled to deductions in connection with his purported accounting business for and beyond those conceded by respondent whether petitioner is entitled to miscellaneous_itemized_deductions for and in excess of the amounts conceded by respondent whether petitioner is entitled to charitable_contribution deductions for and whether petitioner is entitled to a dependency_exemption deduction for whether petitioner is liable for sec_6651 additions to tax for and and whether petitioner is liable for sec_6662 accuracy-related_penalties for and for purposes of order and clarity after a brief general background each of the issues submitted for consideration is set forth below with separate background and discussion general background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference petitioner resided in pennsylvania at the time the petition was filed petitioner filed individual form sec_1040 u s individual_income_tax_return for hi sec_2002 and tax years and petitioner and mrs elverson filed joint form sec_1040 for their and tax years on date respondent issued a notice_of_deficiency to petitioner for hi sec_2002 and tax years on date respondent issued a notice_of_deficiency to petitioner and mrs elverson for their and tax years on date petitioner and mrs elverson filed a petition with the court in response to the notices of deficiency petitioner and mrs elverson separated before trial however and mrs elverson did not execute the stipulation of facts and did not appear at trial on date consequently respondent filed and the court granted a motion to dismiss for lack of prosecution with regard to mrs elverson the decision when entered will be in the same amount as ultimately determined against petitioner issue business_expense deductions background during the years at issue petitioner purportedly operated an accounting business the accounting activity consisted of teaching clients how to prepare tax returns and performing litigation support services for his friend terry ann stemple on the schedules c profit or loss from business accompanying his returns petitioner reported gross business income of dollar_figure in dollar_figure in dollar_figure in and dollar_figure in petitioner also claimed business_expense deductions totaling dollar_figure in dollar_figure in dollar_figure in and dollar_figure in respondent disallowed petitioner’s claimed business_expense deductions in the following amounts all figures are rounded expense rent utilities postage computer hardware computer_software computer support periodicals dollar_figure -- big_number big_number -- dollar_figure -- big_number big_number big_number -- dollar_figure big_number big_number -- -- -- -- -- dollar_figure -- big_number petitioner has conceded that he is not entitled to the deductions for the periodical expenses respondent has conceded computer expenses of dollar_figure in and dollar_figure in discussion deductions are a matter of legislative grace and taxpayers bear the burden of establishing entitlement to any claimed deduction rule a 503_us_79 taxpayers must maintain records sufficient to allow the commissioner to determine their correct_tax liability sec_6001 sec_1_6001-1 income_tax regs additionally taxpayers bear the burden of substantiating the amount and purpose of each item they claim as a deduction 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_162 allows a taxpayer to deduct all ordinary and necessary business_expenses paid_or_incurred during the taxable_year in order for a taxpayer to be in a trade_or_business the taxpayer must be involved in the activity with continuity and regularity and with the primary purpose of realizing a profit 480_us_23 petitioner is not entitled to the deductions claimed on his schedules c because he was not engaged in a trade_or_business the objective facts indicate that petitioner’s primary purpose was not to realize a profit petitioner acknowledged that relatively few of his clients ever paid yet his expenses consistently exceeded his revenues by a sizable margin in fact petitioner admitted that his business had been profitable for only of its years of operation furthermore petitioner’s own testimony reveals that he subjectively did not intend to operate his business for profit petitioner testified that despite the difficulties in collecting from his clients he continued his activity both as a service to the public and as a contribution to the community assuming petitioner’s activity did constitute a trade_or_business he would nevertheless not be entitled to his claimed deductions for the following reasons a rent petitioner claims he rented office space and storage space from his former employer nicholas itri at the rate of dollar_figure per month each dollar_figure per month total petitioner claims he used the office and storage spaces to meet with clients and store their tax records respectively petitioner claims he later moved the tax records to storage facilities operated by huber’s mini- storage and pier in petitioner could not however substantiate a large portion of his claimed rent expenses he provided canceled checks and bank statements which document payments of only dollar_figure to mr itri in dollar_figure to mr itri in dollar_figure to huber’s mini- storage in and dollar_figure to pier in petitioner accounts for the discrepancy by claiming that he occasionally paid mr itri in cash we do not find petitioner’s claims credible because they are refuted by mr itri’s testimony mr itri testified that he charged petitioner dollar_figure per month for rental of storage space only and denied charging rent for_the_use_of the office space mr itri also denied accepting any cash payments from petitioner we also reject petitioner’s claim regarding the business_purpose of the rent expenses petitioner insists he used the storage space to store tax records only however mr itri testified that petitioner used approximately percent of the storage space to store personal items such as clothes furniture and appliances though mr itri did observe boxes in the remainder of the storage space he could not determine whether or not they contained tax records furthermore petitioner claimed he subsequently moved these tax records to huber’s mini-storage but the checks used to pay for that rent prove this claim also to be false the checks were marked for mariellen nice and thus indicate the payments were for her personal storage space b utilities petitioner claimed utilities expenses of dollar_figure in and dollar_figure in as substantiation of his expenses petitioner submitted to respondent hand-prepared ledgers which he claimed were contemporaneous_records of his expenses the ledger contained entries for utilities which totaled dollar_figure the ledger also indicated that petitioner spent dollar_figure for internet service petitioner did not establish the amount of business use of his internet service because he failed to explain how the internet service was used in his business petitioner also could not adequately explain the utilities entries in the ledger he provided only bank statements on which he had designated cash withdrawals from automated teller machines atms as utilities he could not however identify what utilities he paid for and to whom those payments were made petitioner claims he had a subledger which recorded this information and to which were attached receipts from the payees petitioner claims the subledger is unavailable because mrs elverson disappeared with it petitioner alleges that respondent failed to assist him in locating mrs elverson and thus blames respondent for his inability to produce the subledger we need not assess the credibility of petitioner’s claims regarding the subledger because he has nonetheless failed to satisfy his burden_of_proof even if petitioner did have a subledger which adequately substantiates his utilities expenses the responsibility of locating mrs elverson and producing that subledger belongs to him respondent has no duty to find her on petitioner’s behalf and any alleged uncooperativeness by respondent does not relieve petitioner of his burden_of_proof petitioner did not submit a ledger for his expenses but he designated dollar_figure in payments made to verizon wireless as utilities expenses on his bank statements sec_274 imposes strict substantiation requirements for travel entertainment gift and listed_property expenses 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date cellular telephones cell phones are included in the definition of listed_property sec_280f under sec_274 the taxpayer generally must substantiate either by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement a the amount of the expense b the time and place the expense was incurred c the business_purpose of the expense and d in the case of an entertainment or gift expense the business relationship to the taxpayer of each expense incurred for listed_property expenses the taxpayer must establish the amount of business use and the amount of total use for such property see sec_1_274-5t temporary income_tax regs fed reg date substantiation by adequate_records requires the taxpayer to maintain an account book a diary a log a statement of expense trip sheets or a similar record prepared contemporaneously with the expenditure and documentary_evidence eg receipts or bills of certain expenditures sec_1_274-5 income_tax regs sec_1_274-5t temporary income_tax regs fed reg date substantiation by other_sufficient_evidence requires the production of corroborative evidence in support of the taxpayer’s statement specifically detailing the required elements sec_1_274-5t temporary income_tax regs fed reg date petitioner had three lines on his verizon wireless account petitioner did not present any record or evidence of the business and total usage of each line because he claimed the cell phones were used entirely for business purposes although two of the lines were used exclusively for personal calls between petitioner and his wife personal lines petitioner nevertheless maintains that his cell phone expenses were purely business_expenses because those calls were purportedly free under the family plan to which he had subscribed petitioner’s cell phone statements reveal his claims to be false the statements show that a significant number of minutes were in fact billed to the personal lines and therefore not all of the calls placed on those lines were free the statements also show charges for data usage and text messaging furthermore even if the personal lines had been used as petitioner claimed they still would not have been free because petitioner was required to pay a monthly service fee for each line regardless of usage petitioner did not present any evidence that would enable us to identify which calls were made for business purposes because petitioner has not established the amount of business use of the cell phones he has failed to adequately substantiate his cell phone expenses under sec_274 c postage petitioner claimed postage expenses of dollar_figure in and dollar_figure in petitioner failed to prove that he spent these amounts petitioner’s own ledger indicates he spent only dollar_figure on postage in the discrepancy is attributable to petitioner’s omission from the ledger of a dollar_figure check payable to himself petitioner claims the proceeds of this check were used to pay for postage however the memo section of the check is marked as transfer to pb and thus indicates the check was used merely to transfer funds to petitioner’s account at premier bank similarly petitioner’s ledger reported only dollar_figure of postage expenses in addition three of the entries in the ledger reflect atm withdrawals totaling dollar_figure as with his utilities expenses petitioner claims he had a subledger which proved the cash was used for postage expenses petitioner claims mrs elverson took this subledger as well as discussed supra petitioner’s explanation for the absence of corroborating evidence does not excuse his failure to meet his burden_of_proof petitioner also failed to establish that the amounts he did spend on postage were business rather than personal expenses petitioner claimed that a significant portion of his postage expenses was for express mail in connection with the litigation support services he performed for ms stemple we do not find this claim credible petitioner initially testified that documents often had to go to her attorney as express mail when pressed by respondent however petitioner could not recall the attorney’s name petitioner then declared that most of the express mail was sent directly to ms stemple who would have then presumably passed the documents on to her attorney we find petitioner’s explanation unconvincing if the documents were so urgently needed as to require express mail service we question why petitioner would have sent them to ms stemple rather than directly to her attorney petitioner also claimed that he incurred postage expenses for billing letters sent to his clients petitioner however could not produce any copies of these letters discussed infra furthermore even if we did find petitioner’s claim credible we would be unable to estimate these expenses under 39_f2d_540 2d cir because petitioner has not presented sufficient evidence to establish a rational basis for an estimate see 85_tc_731 although petitioner claimed that he typically sent three or four billing letters to each client he did not give any indication as to the number of clients he had without that information there is no basis for an estimate d computer expenses hardware software and support computers are considered listed_property subject_to the strict substantiation requirements of sec_274 sec_280f petitioner failed to prove that he spent the amounts claimed as computer expenses petitioner did not present any evidence regarding his claimed computer support expenses in his ledgers and bank statements petitioner identified purchases from various stores atm withdrawals and checks paid to cash as computer hardware and software expenses however petitioner did not present any documentary_evidence to corroborate his claim that computer hardware and software were purchased at these stores or with the cash from the atm withdrawals and checks petitioner again claims he had a subledger which provided such corroboration and which disappeared with mrs elverson as discussed supra petitioner’s reason for the absence of corroborating evidence does not discharge his burden_of_proof in fact the record contradicts petitioner’s claims regarding the total amount of his computer_software purchases petitioner identified two checks paid to cash as purchases of professional tax software from mr itri in however mr itri testified that he let petitioner use the professional tax software at his office for free and firmly denied selling any such software to petitioner these purported purchases also do not appear in petitioner’ sec_2002 ledger assuming that petitioner did purchase the professional tax software we also question the necessity of that expense petitioner claims he needed the software to gain access to the new jersey maryland and delaware state tax codes however the tax laws of these states were freely available in through the official web sites of the state of delaware new jersey state legislature and maryland general assembly respectively petitioner paid for monthly internet service and thus would have been able to access these sites on his computer therefore since petitioner already had access to the state tax laws the purchase of the professional tax software was redundant and unnecessary 1see http www delaware gov http www njleg state nj us http mlis state md us archived copies of the sites are available through the internet archive at http www archive org in addition petitioner claims to have purchased the professional tax software in may and july after tax season nevertheless petitioner insists the software was necessary because he advised clients throughout the year however even if petitioner did need the software to assist clients in preparing delinquent returns petitioner has not demonstrated that the purchase was necessary mr itri testified that the software was essentially worthless after tax season and that he would have given the software to petitioner furthermore if petitioner really did need professional tax software to competently advise his clients in we presume that he would have needed to purchase updated versions of the software to do so in subsequent years he did not in fact petitioner purchased an off-the-shelf program turbotax in for only dollar_figure if off-the-shelf_software was adequate for petitioner’s business in we see no reason why considerably more expensive professional tax software was necessary in petitioner also failed to establish any business use of his computer in his accounting business petitioner testified that he did not use a computer in performing litigation support work for ms stemple petitioner also presented no evidence that he used his own computer when teaching clients how to prepare their tax returns in fact he testified that he often met his clients in one of the conference rooms at mr itri’s office petitioner’s only arguable use of his own computer was to draft billing letters to his accounting clients and correspondence to ms stemple’s attorney when asked by respondent to produce copies of these documents however petitioner could not do so petitioner claimed the documents were no longer available because his computer files were corrupted in we do not find petitioner’s claims credible and his story does not account for his inability to produce any correspondence prepared in and issue miscellaneous_itemized_deductions background during the years at issue petitioner was also employed as a registered nurse on his schedules a itemized_deductions petitioner claimed job expense deductions for and respondent disallowed petitioner’s claimed deductions in the following amounts all figures are rounded expense vehicle expenses parking tolls uniforms nursing tools and supplies subscriptions dollar_figure -- -- -- dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number -- -- job search expenses professional dues other expenses meals entertainment nursing licenses nursing insurance -- -- -- -- -- big_number big_number big_number -- -- -- petitioner has conceded that he is not entitled to meals and entertainment_expenses for the years in issue respondent has conceded that petitioner is entitled to deduct his expenses for nursing licenses and nursing insurance respondent also conceded parking and tolls expenses of dollar_figure for each of the years in issue and vehicle expenses of dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively discussion a vehicle expenses the cost of transportation from one business location to another is deductible as an ordinary and necessary business_expense under sec_162 335_f2d_496 5th cir affg and remanding tcmemo_1962_233 32_tc_947 affd per curiam 283_f2d_865 5th cir however the cost of commuting between one’s work and one’s residence is a nondeductible personal_expense see sec_262 413_us_838 326_us_465 sec_1_162-2 income_tax regs vehicle expenses are subject_to the substantiation requirements of sec_274 because vehicles are listed_property under sec_280f during the years in issue petitioner claimed vehicle expense deductions of dollar_figure dollar_figure dollar_figure and dollar_figure respectively these deductions consisted of claimed vehicle expenses of dollar_figure dollar_figure dollar_figure and dollar_figure times business-use percentages of dollar_figure percent dollar_figure percent dollar_figure percent average of two vehicles and dollar_figure percent respectively respondent conceded vehicle expense deductions of only dollar_figure dollar_figure dollar_figure and dollar_figure respectively respondent’s figures consisted of conceded expenses of dollar_figure dollar_figure dollar_figure and dollar_figure times conceded business-use percentages of percent percent percent and percent respectively petitioner has not proven that he incurred the amount of vehicle expenses claimed on his returns petitioner’s bank statements show that he spent far less than these amounts and less than the amounts conceded by respondent in addition the transactions petitioner designated as vehicle expenses include atm withdrawals and purchases from turkish delight and target petitioner has not produced any receipts or other reliable evidence to corroborate his claims that these transactions were in fact vehicle expenses petitioner has also failed to prove the business-use percentages claimed on his returns petitioner attempted to transmute his nondeductible commuting expenses into deductible transportation_expenses by claiming minimal commuting mileage during the years in issue petitioner claims he stopped by a residence yardley commons where he purportedly performed the litigation support work for ms stemple on the way to and from work every day petitioner therefore contends that vehicle expenses attributable to the trips between yardley commons and the hospitals at which he worked were deductible business_expenses we do not find petitioner’s claims credible since his own travel logs make no mention of these daily stops at yardley commons accordingly we hold that petitioner is not entitled to vehicle expense deductions beyond those conceded by respondent b parking and tolls although petitioner’s bank statements evidence some payments to ez pass in and petitioner did not present evidence that any tolls were incurred during business travel accordingly we hold that petitioner is not entitled to deduct parking and tolls expenses in excess of the amounts conceded by respondent c uniforms petitioner claimed uniforms expenses for the purchase of scrub shirts and white pants sec_262 expressly disallows deductions for personal living or family_expenses it is well settled that clothing suitable for general or personal wear does not qualify as a business_expense under sec_162 451_f2d_1023 3d cir affg tcmemo_1970_58 30_tc_757 petitioner is not entitled to deduct the cost of the pants because they are suitable for general or personal wear petitioner’s contention that white pants are otherwise suitable only for golf is groundless and irrelevant petitioner is also not entitled to deduct the cost of the scrubs because he has not specified the amounts of these purchases we cannot estimate these amounts under 39_f2d_540 2d cir because petitioner has not provided a rational basis for such an estimate see vanicek v commissioner t c pincite petitioner presented no evidence as to the cost of a scrub shirt and the number of scrubs he typically purchased in a given year accordingly we hold that petitioner is not entitled to deduct uniforms expenses for and d nursing tools and supplies in his ledgers and bank statements petitioner designated purchases at various stores and payments to verizon wireless in and as nursing tools and supplies expenses petitioner did not provide any evidence to corroborate his claim that nursing tools and supplies were purchased at these stores as discussed supra petitioner also failed to adequately substantiate his cell phone expenses under sec_274 accordingly we hold that petitioner is not entitled to deduct nursing tools and supplies expenses for and e subscriptions petitioner did not present any evidence regarding his subscriptions expenses accordingly we hold that petitioner is not entitled to deduct subscriptions expenses for and f job search expenses petitioner did not present any evidence regarding his job search expenses accordingly we hold that petitioner is not entitled to deduct job search expenses for and g professional dues petitioner did not present any evidence regarding his professional dues expenses accordingly we hold that petitioner is not entitled to deduct professional dues expenses for and h other expenses petitioner did not present any evidence regarding his other business_expenses in and accordingly we hold that petitioner is not entitled to deduct these amounts issue charitable_contribution deductions background petitioner claimed cash charitable_contribution deductions of dollar_figure in and dollar_figure in respondent disallowed both of these amounts for lack of substantiation discussion sec_170 allows as a deduction any charitable_contribution verified under regulations prescribed by the secretary a charitable_contribution is a contribution to or for_the_use_of a corporation trust or community chest fund or foundation which is organized and operated exclusively for religious charitable scientific literary or educational_purposes provided that none of the net_earnings inure to the benefit of any private individual see sec_170 see also sec_501 the entities described in sec_170 are essentially those organizations which qualify for an exemption from tax under sec_501 see 91_tc_615 graboske v commissioner tcmemo_1987_262 for each contribution the regulations generally require a taxpayer to maintain a canceled check a receipt from the donee or another reliable written record sec_1_170a-13 income_tax regs additionally any charitable_contribution of dollar_figure or more must be further substantiated by a contemporaneous written acknowledgment of the contribution by the donee organization sec_170 we do not find the amounts petitioner claimed as cash charitable_contributions to be accurate petitioner’s bank statements contradict the amounts claimed and indicate he made cash contributions of dollar_figure and dollar_figure respectively the amounts designated as charitable_contributions on the statements are themselves questionable however because they include purchases from wawa and tobacco express atm withdrawals and checks paid to cash petitioner did not present any evidence to corroborate his claim that the cash from the atm withdrawals and checks was donated to charities and could not identify any of the purported donees petitioner claims he is unable to do so because mrs elverson took the subledger and receipts which contained that information as discussed supra petitioner’s tale regarding the disappearance of his records does not free him from his burden_of_proof furthermore petitioner failed to satisfy the requirements of sec_170 for some of the purported donations all of the checks and one of the atm withdrawals were in the amount of dollar_figure or more and petitioner did not provide contemporaneous written acknowledgments for the corresponding donations petitioner’s bank statements do show that he made donations of dollar_figure to wxpn in dollar_figure to wxpn in dollar_figure to disabled american veterans in dollar_figure to national wildlife federation in dollar_figure to st labre indian school in and dollar_figure to american legion in however petitioner did not present any evidence that these donees were organized and operated exclusively for tax-exempt purposes at the time of the donations accordingly we hold that petitioner is not entitled to his claimed charitable_contribution deductions for and issue dependency_exemption deduction background petitioner claimed a dollar_figure dependency_exemption deduction for his daughter on hi sec_2002 return in petitioner’s daughter wa sec_22 years old and reported dollar_figure of gross_income respondent determined that she did not qualify as petitioner’s dependent and therefore disallowed the deduction discussion a taxpayer is entitled to a dependency_exemption deduction for each dependent a whose gross_income is less than the exemption_amount or b who is a child of the taxpayer and is a student under years of age at the end of the year in question sec_151 to qualify as a dependent an individual must have received over half of his or her support for the taxable_year from the taxpayer sec_152 a taxpayer cannot prove that he provided more than half the support of a claimed dependent without establishing the total amount of support costs 73_tc_963 56_tc_512 cotton v commissioner tcmemo_2000_333 petitioner has not met the requirements for the dependency_exemption deduction his daughter’s gross_income exceeded the dollar_figure exemption_amount for see sec_151 revproc_2001_59 sec_3_11 2001_2_cb_623 though she was under there is no evidence that she was a student furthermore petitioner’s daughter did not qualify as a dependent no evidence was presented as to the total amount of her support costs in thus petitioner did not prove that he provided more than half of her support for that year accordingly we hold that petitioner is not entitled to a dependency_exemption deduction for issue sec_6651 additions to tax background petitioner filed a return for hi sec_2002 tax_year on date petitioner filed his return on date discussion sec_6651 provides for an addition_to_tax of up to percent for failure to timely file a return unless such failure was due to reasonable_cause and not willful neglect 469_us_241 84_tc_859 the commissioner bears the burden of production with respect to additions to tax and penalties but the taxpayer retains the burden of proving the commissioner’s determination is in error sec_7491 116_tc_438 petitioner admits that his return was filed late as to hi sec_2002 return however petitioner claims he timely filed an earlier return which was lost in the mail or misplaced by respondent petitioner presented no evidence to support this claim we are not required to accept petitioner’s self-serving and uncorroborated testimony see 87_tc_74 accordingly we hold that petitioner is liable for sec_6651 additions to tax for and issue sec_6662 penalties background petitioner reported tax_liabilities of dollar_figure and dollar_figure on his and returns respectively in the notices of deficiency respondent determined that petitioner’s correct_tax liabilities were dollar_figure and dollar_figure respectively discussion sec_6662 and b and imposes an accuracy- related penalty of percent on the portion of an underpayment attributable to negligence disregard of rules or regulations or a substantial_understatement_of_income_tax negligence includes any failure to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 petitioner was negligent because he failed to adequately substantiate his claimed deductions petitioner also substantially understated his income_tax in and on the basis of the figures in the notice_of_deficiency respondent calculated petitioner’s understatement of his tax_liability as dollar_figure and the amount of tax required to be shown on the return as dollar_figure for respondent calculated the understatement as dollar_figure and the amount of tax required to be shown on the return as dollar_figure as calculated by respondent the understatements exceed the greater of dollar_figure or percent of the tax required for that year although those calculations do not account for respondent’s concessions these items will produce only minor adjustments in respondent’s figures and substantial understatements of income_tax would remain sec_6664 provides a defense to the sec_6662 penalty for any portion of an underpayment where the taxpayer establishes reasonable_cause existed and that he acted in good_faith see higbee v commissioner supra pincite petitioner claims that he had records which adequately substantiated his deductions petitioner claims he was unable to produce these records because mrs elverson disappeared with them before trial as discussed throughout this opinion we doubt petitioner’s credibility and do not find his claims regarding the existence of these records to be believable accordingly we hold that petitioner is liable for sec_6662 accuracy-related_penalties for and to reflect the foregoing decision will be entered under rule
